                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION

Monique Al-Rawi,                 )             Case No. 6:18-cv-02254-DCC
                                 )
                Plaintiff,       )
                                 )
v.                               )                          ORDER
                                 )
Johnese Harris,                  )
                                 )
                Defendant.       )
________________________________ )

      This matter is before the Court on Defendant’s Petition for Removal. ECF No. 1.

In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.), this

matter was referred to United States Magistrate Judge Jacquelyn D. Austin for pre-trial

proceedings and a Report and Recommendation (“Report”). On August 16, 2018, the

Magistrate Judge issued a Report recommending that this action be remanded. ECF No.

10. Defendant filed objections to the Report. ECF No. 13.

                                 LEGAL STANDARD

      The Magistrate Judge makes only a recommendation to this Court.               The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See U.S.C. § 636(b). The
Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

                                        ANALYSIS

       As explained in the Report, this matter arises from a state court eviction action.

ECF No. 10 at 1. Defendant removed this action alleging that Plaintiff is attempting to

collect a debt in violation of the Fair Debt Collection Practices Act of 1978 (“FDCPA”) and

that the state court action constitutes unlawful eviction proceedings in violation of the

Uniform Commercial Code (“UCC”), 15 U.S.C. § 1692. ECF No. 1 at 1–2. The Report

recommends remand of the action because this Court does not have subject matter

jurisdiction over the claims in this case either through diversity or as a result of a federal

question.

       As stated by the Magistrate Judge, the Rule to Vacate or Show Cause Order

issued by a state magistrate judge and attached to Defendant’s Petition for Removal

offers no suggestion that the eviction action could have originally been brought in federal

court. Defendant’s allegations that the FDCPA and the UCC are implicated by this action

are insufficient to establish jurisdiction over this action.    See In re Blackwater Sec.

Consulting, LLC, 460 F.3d 576, 584 (4th Cir. 2006) (“[A]ctions in which [state court]

defendants merely claim a substantive federal defense to a state law claim do not raise

a federal question.”); Gully v. First Nat’l Bank, 299 U.S. 109 (1936) (“The basis of federal

                                              2
question jurisdiction [ ] must appear upon the face of the state court complaint, and it

cannot be supplied by reference to the answer or petition.”). Moreover, there is no

indication that the diversity statute’s requirements are satisfied.

       Plaintiff’s objections consist of allegations that the Report issued by the Magistrate

Judge is unconstitutional under the Fifth, Seventh, and Fourteenth Amendments and

under the Bill of Rights. ECF No. 13. Plaintiff has not addressed the findings of the

Magistrate Judge; however, because he filed objections, the Court has conducted a de

novo review of the Petition for Removal. Following such review, the Court agrees with

the Magistrate Judge that this Court lacks subject matter jurisdiction over this action.

                                      CONCLUSION

       Accordingly, the Court adopts the Report and Recommendation of the Magistrate

Judge and overrules Plaintiff’s objections. The Petition is DENIED and this action is

REMANDED to the Greenville County Summary Court.

       IT IS SO ORDERED.

                                                         s/Donald C. Coggins, Jr.
                                                         United States District Judge
October 15, 2018
Spartanburg, South Carolina


                                NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                              3
